Case: 17-51145      Document: 00514646905         Page: 1    Date Filed: 09/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                      No. 17-51145                          FILED
                                                                    September 18, 2018

UNITED STATES OF AMERICA,                                              Lyle W. Cayce
                                                                            Clerk
              Plaintiff - Appellee

v.

ANTONIO CISNEROS,

              Defendant - Appellant



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:17-CR-365


Before SMITH, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       Antonio Cisneros challenges the denial of his motion to suppress bags of
methamphetamine found in the trunk of his car. The search occurred at the
Sierra Blanca Border Control Checkpoint, which is on Interstate 10 about 14
miles east of the border. The border patrol agent inquired about Cisneros’s
citizenship. Cisneros responded that he was a Mexican citizen and handed his
permanent resident card to the agent. The agent examined the card, asked
Cisneros questions about his travel plans, and looked into the backseat. All


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-51145    Document: 00514646905    Page: 2   Date Filed: 09/18/2018



                                No. 17-51145
this took about 50 seconds. While asking the questions, the agent was still
holding the card, checking the hologram and inspecting other aspects of the
card. The agent then asked Cisneros for consent to perform a canine sniff of
the car, which Cisneros provided.
      The duration of the stop until Cisneros consented was not unreasonable.
Viewing the evidence in the light most favorable to the government as we must
given the district court’s ruling, the agent had not completed the immigration
inquiry in the less than one minute Cisneros spent at primary inspection before
he consented to the dog sniff. We thus need not decide whether by this time
the agent had developed reasonable suspicion of drug trafficking.
      Nor is there any Fourth Amendment problem with the consent Cisneros
provided. He argues it was involuntary because the agent was still holding
Cisneros’s permanent resident card when he asked about the dog sniff. An
officer’s retention of identification documents is a factor in determining
whether the defendant was subject to coercion, but does not alone establish
that law enforcement compelled the consent. United States v. Perales, 886 F.3d
542, 546 (5th Cir. 2018). And a finding of coercion based on retention of
documents is not typical when the officer holds the documents for a brief time
during a permissible stop. See, e.g., id. at 547. We thus find no basis for
concluding that the agent coerced Cisneros, and coercion is only one of many
factors courts consider in deciding if consent was knowing and voluntary. Id.
at 546.
      Cisneros thus validly consented to continuing the stop for a dog sniff.
Soon after the car moved to secondary inspection, the canine alerted to the
trunk. That provided probable cause to search the vehicle. United States v.
Sanchez-Pena, 336 F.3d 431, 444 (5th Cir. 2003). Cisneros complains that
before the dog approached an agent opened the front door of the car and
removed a cup. We need not decide whether this attempt to remove an object
                                      2
    Case: 17-51145    Document: 00514646905     Page: 3   Date Filed: 09/18/2018



                                 No. 17-51145
that might distract the dog was a search or within the scope of consent. Even
if the entry were unlawful, the dog sniff provided an independent and
intervening basis for the search of the trunk that led to discovery of the drugs.
      Finally, we find no error in the district court’s refusal to reconsider its
suppression ruling after the government produced the video of the checkpoint
encounter.   The district court viewed the video and determined it did not
require a different result. And the government committed no Brady violation
because it produced the video before Cisneros was convicted.
      AFFIRMED.




                                       3